259 F.2d 449
Aleksander DABROWSKI, Appellant,v.John W. HOLLAND, District Director of Immigration andNaturalization for the 4th Immigration District,Philadelphia, Pa.
No. 12593.
United States Court of Appeals Third Circuit.
Argued Oct. 7, 1958.Decided Oct. 10, 1958.

Stephen J. Kovrak, Philadelphia, Pa., for appellant.
Alan J. Swotes, Asst. U.S. Atty., Philadelphia, Pa.  (Harold K. Wood, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment dismissing the plaintiff's action.  He seeks a review of an order denying him a stay of deportation under Section 243(h) of the Immigration and Nationality Act of 1952.  Plaintiff has had full hearing on the administrative side.  His story was disbelieved by the hearing officer.  The statute to which reference is made authorizes the Attorney General to withhold deportation where 'in his opinion the alien would be subject to physical persecution * * *.'  8 U.S.C.A. 1253(h) (1953).  The original discretion under the statute, by its very terms, is vested in the Attorney General.  Under what circumstances that discretion might be reviewable in case it was not fairly exercised we do not need to settle here.  The record in this case shows no unfairness or arbitrariness although the result reached is naturally unsatisfactory to the plaintiff.


2
The judgment of the district court will be affirmed.